Case 9:17-cv-81261-WPD Document 117-2 Entered on FLSD Docket 04/30/2019 Page 1 of 21




                         EXHIBIT B
Case 9:17-cv-81261-WPD
        Case: 5:11-cv-01755-JRA
                          Document
                                Doc117-2
                                    #: 122Entered
                                           Filed: 11/07/12
                                                  on FLSD Docket
                                                           1 of 20.04/30/2019
                                                                    PageID #: 1447
                                                                               Page 2 of 21




                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

       UNIVERSAL SURVEILLANCE                       )
       CORPORATION,                                 )
                                                    )     Case No. 5:11-cv-01755-JRA
                          Plaintiff,                )
                                                    )     Judge John R. Adams
       v.                                           )
                                                    )     Special Master David. R. Cohen
       CHECKPOINT SYSTEMS, INC.,                    )
                                                    )
                          Defendant.                )

                         AMENDED STIPULATED PROTECTIVE ORDER

                Earlier, plaintiff Universal Surveillance Corporation d/b/a Universal Surveillance

       Systems (“USS” or “Plaintiff”), and Defendant Checkpoint Systems, Inc. (“Checkpoint”

       or “Defendant”) agreed to a Stipulated Protective Order, which was entered by the Court.

       See docket no. 45. Thereafter, the parties agreed to amendment of certain provisions in

       this Protective Order. Accordingly, the Special Master hereby enters this amended

       stipulated protective order.

                USS and Checkpoint HEREBY STIPULATE AND AGREE that, in view of the

       fact that this action may involve, among other things, valuable research, development,

       commercial, financial, and technical data and other information that is regarded as

       confidential by the parties hereto, the following Amended Stipulated Protective Order be

       entered pursuant to Federal Rule of Civil Procedure 26(c), subject to the approval of the

       Court.

                IT IS HEREBY AGREED AND ORDERED THAT:

       1.       Discovery Materials.
Case 9:17-cv-81261-WPD
        Case: 5:11-cv-01755-JRA
                          Document
                                Doc117-2
                                    #: 122Entered
                                           Filed: 11/07/12
                                                  on FLSD Docket
                                                           2 of 20.04/30/2019
                                                                    PageID #: 1448
                                                                               Page 3 of 21



                Any documents, answers to interrogatories, responses to requests for admission,

       deposition testimony, deposition transcripts and exhibits, other responses to requests for

       information and/or other written information, whether produced voluntarily or

       involuntarily, either in response to discovery requests or to subpoenas in this litigation by

       any party or non-party (hereafter collectively “Discovery Materials”), may be designated

       by a producing party or non-party as “Confidential” or “Highly Confidential” under this

       Order.

       2.       “Confidential” Discovery Materials.

                Any party or non-party may designate any Discovery Materials “Confidential”

       which the producing party or non-party reasonably believes not to be in the public

       domain and contains any information of a type that the party or non-party regards as

       proprietary or confidential financial, business, technical, strategic, research, development,

       or commercial information or private personal information.

       3.       “Highly Confidential” Discovery Materials.

                Any party or non-party may designate any Discovery Materials “Highly

       Confidential” which the producing party or non-party in good faith believes contain (a)

       particularly sensitive information relating to research for, development of, and production

       of products or services, (b) highly sensitive business and research information, (c) highly

       sensitive financial information and marketing plans and forecasts, customer lists, pricing

       data, cost data, customer orders, and customer quotations, (d) pending or abandoned

       patent applications, foreign or domestic, unless published or otherwise publicly available,

       and (e) such other documents, information, or materials that relate to proprietary

       information that the producing party or non-party reasonably believes is of such nature

       and character that the unauthorized disclosure of such information could irreparably


                                                     2
Case 9:17-cv-81261-WPD
        Case: 5:11-cv-01755-JRA
                          Document
                                Doc117-2
                                    #: 122Entered
                                           Filed: 11/07/12
                                                  on FLSD Docket
                                                           3 of 20.04/30/2019
                                                                    PageID #: 1449
                                                                               Page 4 of 21



       injure the producing party or non-party.

       4.      Effect of Designation.

               The designation of Discovery Materials as Confidential or Highly Confidential

       shall constitute a representation that the attorney for the producing party or non-party

       believes that there is a valid basis for such designation. However, the designation or

       failure to designate information as Confidential or Highly Confidential may not be used

       against the producing party or non-party as an admission or concession that the

       designated information is or is not, in fact, confidential, proprietary, a trade secret, or

       otherwise sensitive.

       5.      Scope of Order.

                       a.      Discovery Materials to be covered by this Order shall include

       Confidential or Highly Confidential information, as defined above, that is set forth,

       revealed, or provided: (a) in response to discovery requests made under Federal Rule of

       Civil Procedure 31, 33, or 36; (b) in any documents, things, or premises made available

       for inspection or produced to the discovering party pursuant to Federal Rule of Civil

       Procedure 26, 33, or 34 or in response to a subpoena under Federal Rule of Civil

       Procedure 45; (c) during depositions upon oral or written examination under Federal Rule

       of Civil Procedure 30 or 31; (d) in connection with any other discovery taken in this

       action, whether pursuant to the Federal Rules of Civil Procedure, informally, or by

       agreement; (e) in or accompanying correspondence to the receiving party; (f) in

       submissions to or before the Court, including testimony, briefs, exhibits, and

       declarations; and (g) in response to any Order of the Court.

                       b.      Information to be covered by this Order shall also include

       privileged information, as discussed below.


                                                      3
Case 9:17-cv-81261-WPD
        Case: 5:11-cv-01755-JRA
                          Document
                                Doc117-2
                                    #: 122Entered
                                           Filed: 11/07/12
                                                  on FLSD Docket
                                                           4 of 20.04/30/2019
                                                                    PageID #: 1450
                                                                               Page 5 of 21



       6.     Disclosure and Use of Confidential Discovery Materials.

              A. Nothing in this Order shall restrict the ability of a party to disclose its own

                     Confidential or Highly Confidential information. Confidential Discovery

                     Materials shall be disclosed by the receiving party only to the following

                     persons and used only for the litigation of this action, and any appeal

                     therefrom, and no other action or proceeding except as provided in Section

                     6.B. below:

                        a.      Employees of a party to this action;

                        b.      Outside counsel of record retained by Plaintiff or Defendant and

       who are members of a firm appearing before the Court in this action, together with other

       attorneys employed by these law firms and those attorneys’ stenographic, clerical,

       paralegal, and other employees whose duties and responsibilities require access to

       Confidential information.

                        c.      Court reporters, outside copy services, graphics consultants,

       translators, interpreters, and similar support services professionals;

                        d.      Outside experts, consultants, or investigators (collectively, referred

       to hereinafter as “experts”) who are engaged for the purpose of this action by the party

       receiving such information and their support personnel but only after such persons have

       completed the certification contained in Exhibit A;

                        e.      Any persons identified on the face of such document as authors or

       recipients;

                        f.      Employees of any insurance company potentially providing

       coverage of any claim in this case, who may use such information for coverage

       evaluation and related matters;


                                                       4
Case 9:17-cv-81261-WPD
        Case: 5:11-cv-01755-JRA
                          Document
                                Doc117-2
                                    #: 122Entered
                                           Filed: 11/07/12
                                                  on FLSD Docket
                                                           5 of 20.04/30/2019
                                                                    PageID #: 1451
                                                                               Page 6 of 21



                       g.      The Court, Court personnel, videographers, and court reporters;

       and

                       h.      Witnesses of whom testimony is taken, and who at the time the

       testimony is taken are either employees of the party designating the Discovery Materials

       Confidential, or who are employees of a party to this action and where counsel for the

       party designating the Discovery Materials Confidential has approved of the

       communication of such information to the witness. At the request of any party, the

       portion of the deposition transcript involving the Confidential information shall be

       designated Confidential. Witnesses shown Confidential Discovery Materials shall not be

       allowed to retain copies. Any person who is not authorized to receive communication of

       Confidential Discovery Materials may be excluded from the deposition at the request of

       either party.

               B. Confidential Discovery Materials may be disclosed in response to a lawfully

                    issued government subpoena, civil investigative demand, or other formal

                    government inquiry (collectively, “government request”), subject to the terms

                    of Section 18.B below. The party receiving a government request shall

                    provide a copy of this Amended Protective Order to the requesting

                    governmental agency and request confidential treatment of any Confidential

                    Discovery Materials that it produces in response to such government request.

                    If asked to do so by the producing party, the party receiving a government

                    request shall reasonably identify to the producing party all materials that it

                    provides to the governmental agency in response to the government request.

       7.      Disclosure and Use of Highly Confidential Discovery Materials.

               A.      Highly Confidential Discovery Materials shall be disclosed by the


                                                      5
Case 9:17-cv-81261-WPD
        Case: 5:11-cv-01755-JRA
                          Document
                                Doc117-2
                                    #: 122Entered
                                           Filed: 11/07/12
                                                  on FLSD Docket
                                                           6 of 20.04/30/2019
                                                                    PageID #: 1452
                                                                               Page 7 of 21



       receiving party only to the following persons and used only for this action, and any

       appeal therefrom, and no other action or proceeding except as provided for in Section

       7.B. below:

                      a.      Outside counsel of record retained by Plaintiff or Defendant and

       who are members of a firm appearing before the Court in this action, together with other

       attorneys employed by these law firms and those attorneys’ stenographic, clerical,

       paralegal, and other employees whose duties and responsibilities require access to Highly

       Confidential information;

                      b.      Court reporters, outside copy services, graphics consultants,

       translators, interpreters, and similar support services;

                      c.      Experts who are engaged for the purpose of this action by the party

       receiving such information and their support personnel, but only after such persons have

       completed the certification contained in Exhibit A;

                      d.      Any persons identified on the face of such document as authors or

       recipients;



                      e.      Counsel for any insurance company potentially providing coverage

       of any claim in this case, who may use such information for coverage evaluation and

       related matters;

                      f.      The Court, Court personnel, videographers, and court reporters;

       and

                      g.      Witnesses of whom testimony is taken, and who at the time the

       testimony is taken are either employees of the party designating the information Highly




                                                     6
Case 9:17-cv-81261-WPD
        Case: 5:11-cv-01755-JRA
                          Document
                                Doc117-2
                                    #: 122Entered
                                           Filed: 11/07/12
                                                  on FLSD Docket
                                                           7 of 20.04/30/2019
                                                                    PageID #: 1453
                                                                               Page 8 of 21



       Confidential, or who are employees of a party to this action and where counsel for the

       party designating the information Highly Confidential has approved of the

       communication of such information to the witness. At the request of any party, the

       portion of the deposition transcript involving the Highly Confidential information shall

       be designated Highly Confidential. Witnesses shown Highly Confidential information

       shall not be allowed to retain copies. Any person who is not authorized to receive

       communication of Highly Confidential information may be excluded from the deposition

       at the request of either party.

                       B.      Highly Confidential Discovery Materials may be disclosed in

                       response to a lawfully issued government subpoena, civil investigative

                       demand, or other formal government inquiry (collectively, “government

                       request”), subject to the terms of Section 18.B below. The party receiving

                       a government request shall provide a copy of this Amended Protective

                       Order to the requesting governmental agency and request confidential

                       treatment of any Highly Confidential Discovery Materials that it produces

                       in response to such government request. If asked to do so by the

                       producing party, the party receiving a government request shall reasonably

                       identify to the producing party all materials it provides to the

                       governmental agency in response to the government request.

       8.      Handling of Confidential or Highly Confidential Discovery Materials.

               Any person in possession of Confidential or Highly Confidential Discovery

       Materials shall exercise reasonable and appropriate care with regard to the storage,

       custody, or use of such materials to ensure that their confidential nature is maintained.

       9.      Marking of Confidential or Highly Confidential.


                                                     7
Case 9:17-cv-81261-WPD
        Case: 5:11-cv-01755-JRA
                          Document
                                Doc117-2
                                    #: 122Entered
                                           Filed: 11/07/12
                                                  on FLSD Docket
                                                           8 of 20.04/30/2019
                                                                    PageID #: 1454
                                                                               Page 9 of 21



              Confidential and Highly Confidential Discovery Materials shall be marked

       “Confidential – Subject to Protective Order” or “Highly Confidential – Subject to

       Protective Order” on each page of each document so designated.

       10.    No Marking at Inspection.

              When files and records are produced for inspection, no marking need be made in

       advance of the inspection. For purposes of the initial inspection, all documents in any

       produced files shall be considered marked as Highly Confidential. Thereafter, upon

       selection of specified documents for copying by the inspecting party, the producing party

       shall mark the copies of such documents with the appropriate confidentiality marking at

       the time that the copies are produced to the inspecting party.

       11.    Deposition, Trial, or Other Testimony.

                      a.      If information to be treated in confidence is contained in

       deposition, trial, or other testimony, the transcript may be designated as containing

       Confidential or Highly Confidential information by so notifying the other parties on the

       record, at the time of the testimony, or by notifying the other parties in writing, of the

       specific pages of the transcript which contain such Confidential or Highly Confidential

       information. Such written notification shall specify the designation by page number. All

       depositions, regardless of whether a designation of confidentiality was made on the

       record, shall be treated as containing Highly Confidential information until fourteen (14)

       days after a transcript of the deposition is received. After such fourteen (14) day period

       has expired and in the absence of any written notice concerning the specific portions of

       the transcript that the producing party believes contain Confidential or Highly

       Confidential Discovery Materials, the transcript of testimony shall be treated as

       designated on the record at the time of testimony, or if no designations were made, then


                                                     8
Case 9:17-cv-81261-WPD
       Case: 5:11-cv-01755-JRA
                         Document
                               Doc117-2
                                   #: 122 Entered
                                          Filed: 11/07/12
                                                  on FLSD9Docket
                                                           of 20. 04/30/2019
                                                                  PageID #: 1455
                                                                              Page 10 of
                                          21


      the transcript of testimony shall be treated as a public document. Unless otherwise

      agreed to by the parties in writing or on the record, no individual not qualified hereunder

      to receive Confidential or Highly Confidential Discovery Materials shall be in attendance

      at that portion of a deposition during which Confidential or Highly Confidential

      Discovery Materials are being testified to or produced by another party. If a party wishes

      to use Highly Confidential Discovery Materials during trial, the party should give

      reasonable notice to the other party.

                      b.      The disclosing party shall have the right to exclude from

      attendance at said deposition, during such time as Confidential or Highly Confidential

      information is being disclosed, any person other than the deponent, counsel, court

      reporter, videographer (if any), and any other individuals authorized to receive such

      information as provided by paragraphs 6 and 7 above, whereby the failure of

      unauthorized persons to comply with such a request to be excluded shall constitute

      substantial justification for counsel to advise the witness that he or she need not answer a

      question seeking the revelation of Confidential or Highly Confidential information.

      12.     Sealing Procedures.

              If a document containing Confidential or Highly Confidential Discovery

      Materials is filed with the Court, it shall be filed under seal as set forth in Local Rule 5.2.

              If a party files another parties’ information under seal and is informed by the court

      that a court order does not authorize the filing under seal, the filing party will withdraw

      the document before 4:00 pm, or as soon thereafter as is reasonably possible, on the day

      the Clerk notifies the filer of the defect.

              Within thirty (30) days of the termination of the case, which is defined as that

      time when all potential appeals of final judgment have been waived or exhausted, or


                                                     9
Case 9:17-cv-81261-WPD
      Case: 5:11-cv-01755-JRA
                         Document
                              Doc 117-2
                                  #: 122 Filed:
                                         Entered11/07/12
                                                 on FLSD10
                                                         Docket
                                                           of 20. 04/30/2019
                                                                   PageID #: 1456
                                                                              Page 11 of
                                         21


      when all claims have been voluntarily dismissed with prejudice (“Termination”), a party

      that filed another parties’ documents under seal will file a motion with the Court to

      withdraw the document(s).

      13.    Disclosure of Confidential or Highly Confidential Discovery Materials during
             Trial or in Open Court Hearing.

             If any party intends to disclose any Confidential or Highly Confidential Discovery

      Materials of any opposing party during the trial or in any hearing in open court, the party

      seeking to make such disclosure shall provide reasonable notice of its intent to the

      designating party three (3) business days in advance of the trial or hearing in open court.

      The designating party will then have a reasonable opportunity to request appropriate

      safeguards from the Court for the disclosure of such Confidential or Highly Confidential

      Discovery Materials.

      14.    Inadvertent or Unintentional Disclosure of Confidential or Highly
             Confidential Discovery Materials by Producing Party.

             The inadvertent or unintentional disclosure by the producing party of Confidential

      or Highly Confidential Discovery Materials, either by way of document production or

      deposition testimony, regardless of whether the information was so designated at the time

      of disclosure, shall not be deemed a waiver in whole or in part of a claim of

      confidentiality, either as to the specific information disclosed or as to any other

      information relating thereto on the same or related subject matter so long as such

      inadvertent or unintentional disclosure was not the result of recklessness or gross

      negligence on the part of the disclosing party. Any such inadvertently or unintentionally

      disclosed Confidential or Highly Confidential Discovery Materials not designated as such

      pursuant to paragraph 10 shall be so designated, by giving written notice to all parties, as

      soon as reasonably possible after the producing party becomes aware of the inadvertent


                                                   10
Case 9:17-cv-81261-WPD
      Case: 5:11-cv-01755-JRA
                         Document
                              Doc 117-2
                                  #: 122 Filed:
                                         Entered11/07/12
                                                 on FLSD11
                                                         Docket
                                                           of 20. 04/30/2019
                                                                   PageID #: 1457
                                                                              Page 12 of
                                         21


      or unintentional disclosure. Within fourteen (14) days of such notice and receipt of

      substitute copies bearing the appropriate confidentiality legend, the receiving party shall

      return said documents and things and not retain copies thereof, destroy said documents

      and things, or raise this matter with the Court and request an Order permitting the

      receiving party to retain the originally disclosed information. Unless the receiving party

      is opposing the return or destruction of such information, the receiving party also shall

      arrange for the return or destruction of said documents and things from parties and

      individuals to whom it may have distributed the documents or things but who were not

      authorized to receive Confidential or Highly Confidential Discovery Materials under this

      protective order. If the receiving party opposes the return or destruction of such

      information, it shall, after receiving notice from the producing party, nonetheless avoid

      any further distribution of such information to unauthorized parties or individuals,

      pending resolution of the issue by the Court. The receiving party’s disclosures, prior to

      the receipt of notice from the producing party of a new designation, of Confidential or

      Highly Confidential Discovery Materials to unauthorized parties or individuals shall not

      be deemed a violation of this protective order. Upon the re-designation of information

      under this paragraph, said information shall thereafter be treated as Confidential or

      Highly Confidential as designated by the producing party.

      15.    Inadvertent or Unintentional Disclosure of Confidential or Highly
             Confidential Discovery Materials by Receiving Party.

             Should any Discovery Materials already designated Confidential or Highly

      Confidential be disclosed inadvertently or unintentionally by the receiving party to any

      person not authorized under this Order, the receiving party shall: (a) promptly inform

      such person of all the provisions of this Order; (b) immediately identify such person and



                                                   11
Case 9:17-cv-81261-WPD
      Case: 5:11-cv-01755-JRA
                         Document
                              Doc 117-2
                                  #: 122 Filed:
                                         Entered11/07/12
                                                 on FLSD12
                                                         Docket
                                                           of 20. 04/30/2019
                                                                   PageID #: 1458
                                                                              Page 13 of
                                         21


      the information disclosed to the party or non-party that designated the document as

      containing Confidential or Highly Confidential information; (c) request such person to

      sign an Undertaking in the form attached as Exhibit A; and (d) retrieve all copies of

      documents containing the inadvertently disclosed information.

      16.    Inadvertent or Unintentional Disclosure of Privileged Information.

             In the event that a producing party inadvertently or unintentionally produces a

      document that otherwise is not discoverable for reasons of the attorney-client privilege,

      work product immunity, or other privilege, doctrine, or immunity, such party shall

      promptly give written notice to the receiving party upon discovering such inadvertent

      disclosure. Immediately upon receiving such notice, outside counsel for the receiving

      party shall sequester all identified information, including any and all copies, in its offices

      until the matter is resolved either by agreement of the parties or by Court order. If the

      parties are unable to reach a satisfactory agreement as to the return, destruction, or use of

      such documents within fourteen (14) days of such notice, the producing party shall,

      within fourteen (14) days thereafter, request that the Court resolve the matter. The period

      of time that elapses while a party follows the procedures set forth in this paragraph for

      resolving any inadvertent disclosure dispute shall not be considered as a factor in

      deciding whether a party’s delay in attending to the inadvertent disclosure was reasonable

      under the circumstances.

             Nothing herein shall preclude the receiving party from challenging the privilege

      or immunity claimed by the disclosing party regarding the inadvertently produced

      document or information, and the receiving party may use the inadvertently produced

      document or information that is claimed to be privileged or work product in a submission

      filed under seal to the Court when challenging the privilege or immunity claimed by the


                                                    12
Case 9:17-cv-81261-WPD
      Case: 5:11-cv-01755-JRA
                         Document
                              Doc 117-2
                                  #: 122 Filed:
                                         Entered11/07/12
                                                 on FLSD13
                                                         Docket
                                                           of 20. 04/30/2019
                                                                   PageID #: 1459
                                                                              Page 14 of
                                         21


      disclosing party.

      17.    Challenges to Designation.

             A party shall not be obligated to challenge the propriety of a confidentiality

      designation at the time made, and a failure to do so shall not preclude a subsequent

      challenge thereto. A party may apply to the Court for an order that information labeled

      Highly Confidential is not, in fact, confidential. Prior to so applying, the party seeking to

      reclassify Highly Confidential information shall seek the producing party’s agreement. If

      the parties cannot agree on the appropriate classification of the information in question,

      the party seeking reclassification may request the Court for such reclassification. In any

      request, the producing party shall ultimately have the burden of establishing the need for

      classification as Highly Confidential.

      18.    Third Party Subpoenas or Demands, Including Subpoenas, Civil
      Investigative Demands, and Other Formal Government Inquiries.

             A. Except as provided for in Section 18.B. below, if any receiving party (a) is

                 subpoenaed in another action, (b) is served with a demand in another action to

                 which it is a party, or (c) is served with any other legal process by one not a

                 party to this action, seeking information which was produced or designated as

                 Confidential or Highly Confidential by someone other than the receiving

                 party, the receiving party shall transmit a copy of such subpoena, demand, or

                 legal process, by hand or facsimile transmission, within five (5) business days

                 of receipt of such subpoena, demand or legal process, to those who produced

                 or designated the Confidential or Highly Confidential Discovery Materials

                 and shall reasonably cooperate with the producing party in preparing timely

                 objections to its production. Should the person seeking access to the



                                                   13
Case 9:17-cv-81261-WPD
      Case: 5:11-cv-01755-JRA
                         Document
                              Doc 117-2
                                  #: 122 Filed:
                                         Entered11/07/12
                                                 on FLSD14
                                                         Docket
                                                           of 20. 04/30/2019
                                                                   PageID #: 1460
                                                                              Page 15 of
                                         21


                Confidential or Highly Confidential Discovery Materials take action against

                the receiving party or anyone else covered by this Order to enforce such a

                subpoena, demand or other legal process, the receiving party shall respond by

                setting forth the existence of this Order. Nothing herein shall be construed as

                requiring the receiving party or anyone else covered by this Order to challenge

                or appeal any order requiring production of Confidential or Highly

                Confidential Discovery Materials covered by this Order, or to subject itself to

                any penalties for noncompliance with any legal process or order, or to seek

                any relief from this Court.

             B. Should any party receive a lawfully issued government subpoena, civil

                investigative demand, or other formal government inquiry (collectively,

                “government request”), the party receiving the government request shall

                promptly provide notice of such request to the other party. Both parties shall

                reasonably cooperate in responding to a government request. Nothing herein

                shall waive any party’s right to challenge or object to the government request

                to the extent permitted under applicable law, statute or regulations. The party

                receiving the government request shall allow the other party to prepare timely

                objections to the government request and/or pursue a timely motion to quash,

                and the other party shall promptly inform the party receiving the government

                request regarding whether: (a) it intends to file such objections and/or pursue a

                timely motion to quash, or (b) it does not object to inform the party receiving

                the government request from complying therewith fully and promptly. Should

                the governmental agency seeking access to the Confidential or Highly




                                                 14
Case 9:17-cv-81261-WPD
      Case: 5:11-cv-01755-JRA
                         Document
                              Doc 117-2
                                  #: 122 Filed:
                                         Entered11/07/12
                                                 on FLSD15
                                                         Docket
                                                           of 20. 04/30/2019
                                                                   PageID #: 1461
                                                                              Page 16 of
                                         21


                 Confidential Discovery Materials take action against either party to enforce a

                 government request, the party that received the government request shall

                 respond by setting forth the existence of this Order. Nothing herein shall be

                 construed as requiring either party to challenge or appeal any order requiring

                 production of Confidential or Highly Confidential Discovery Materials, or to

                 subject itself to any penalties for noncompliance with any legal process or

                 order, or to seek any relief from this Court.

      19.    Use of Independently-Obtained, Unrestricted, Public, or Produced
             Information.

             This Order shall not impose any restrictions on the use or disclosure by a party of

      information or material properly obtained by such party independently of discovery in

      this action, whether or not such material is also obtained through discovery in this action,

      or from disclosing its own confidential information as it deems appropriate. Further, this

      Order shall not apply to information which (a) was properly known to the receiving party

      before disclosure hereunder, (b) is or becomes part of public knowledge through no

      breach of the provisions of this Order, (c) is independently developed by the receiving

      party without access to the Confidential or Highly Confidential Discovery Materials

      disclosed hereunder, or (d) is disclosed to the receiving party by a third party without

      restriction as to disclosure, provided such third party has the right to make the disclosure

      to the receiving party.

      20.    Return or Destruction upon Termination of Action.

             Upon Termination of this action and/or related coverage matters, all copies of

      produced documents containing Confidential or Highly Confidential Discovery Materials

      shall be returned to the producing party or destroyed, except that outside counsel may



                                                   15
Case 9:17-cv-81261-WPD
      Case: 5:11-cv-01755-JRA
                         Document
                              Doc 117-2
                                  #: 122 Filed:
                                         Entered11/07/12
                                                 on FLSD16
                                                         Docket
                                                           of 20. 04/30/2019
                                                                   PageID #: 1462
                                                                              Page 17 of
                                         21


      retain one archival copy of all attorney work product, correspondence, deposition

      transcripts and exhibits, papers filed with the Court and exhibits, and discovery

      responses, but not document production, exchanged by the parties. All parties shall

      certify compliance with this paragraph in writing within ninety (90) days of Termination

      of this action and /or related coverage matters.

      21.    Survival of Litigation.

             This Order shall survive the termination of this litigation. The Court shall retain

      jurisdiction, even after termination of this lawsuit, to enforce this Order and to make such

      amendments and modifications to this Order as may be appropriate.

      22.    Modifications to Protective Order.

             Any party may, on motion or other request to the Court and for good cause

      shown, seek a modification of this Order, and, by its agreement to this Order, no party

      shall be deemed to have waived the right to modifications later sought by such party. No

      modification of this Order that adversely affects the protection of any document produced

      or given by a non-party in this case shall be made without giving to that non-party

      appropriate notice and opportunity to be heard by the Court.

      23.    Other Proceedings.

             By entering this order and limiting the disclosure of information in this case, the

      Court does not intend to preclude another court from finding that information may be

      relevant and subject to disclosure in another case. Any person or party subject to this

      order who becomes subject to a motion to disclose another party’s information designated

      “Confidential” or “Highly Confidential” pursuant to this Order shall promptly notify that

      party of the motion so that the party may have an opportunity to appear and be heard on

      whether that information should be disclosed.


                                                   16
Case 9:17-cv-81261-WPD
      Case: 5:11-cv-01755-JRA
                         Document
                              Doc 117-2
                                  #: 122 Filed:
                                         Entered11/07/12
                                                 on FLSD17
                                                         Docket
                                                           of 20. 04/30/2019
                                                                   PageID #: 1463
                                                                              Page 18 of
                                         21




             SO STIPULATED AND AGREED:

                                                _____________
      Kip T. Bollin (0065275)                   James F. McCarthy, III (0002245)
      kip.bollin@thompsonhine.com               jamesm@sw.com
      Michael P. Sherban (0079950)              Joseph A. Sebolt
      mike.sherban@thompsonhine.com             joes@sandandsebolt.com
      Lorraine E. Gaulding (0084263)            Laura Beoglos
      lorraine.gaulding@thompsonhine.com        laurab@sandandsebolt.com
      Matthew D. Ridings (0079402)              SAND & SEBOLT
      matt.ridings@thompsonhine.com             Aegis Tower
      Holly H. Little (0084054)                 4940 Munson Street, N.W., Suite 1100
      holly.little@thompsonhine.com             Canton, Ohio 44718
      THOMPSON HINE LLP                         Tel: (330) 244-1100
      3900 Key Center
      127 Public Square                         Robert J. Palmersheim
      Cleveland, OH 44114-1291                  palmersheim@sw.com
      Tel: (216) 566-5500                       Marcus D. Fruchter
                                                fruchter@sw.com
      Scott A. Sher                             Patrick J. Heneghan
      ssher@wsgr.com                            heneghan@sw.com
      Mark R. Rosman                            SCHOPF & WEISS LLP
      mrosman@wsgr.com                          One South Wacker Drive, 28th Floor
      Jonathan R. Lutinski                      Chicago, IL 60606
      jlutinski@wsgr.com                        Tel: (312) 701-9300
      WILSON SONSINI GOODRICH &
      ROSATI, P.C.                              Counsel for Defendant Checkpoint
      1700 K Street, NW, Fifth Floor            Systems, Inc.
      Washington, D.C. 20006-3817
      Tel: (202) 973-8800

      Dylan J. Liddiard
      dliddiard@wsgr.com
      Edmundo C. Marquez
      ecmarquez@wsgr.com
      WILSON SONSINI GOODRICH &
      ROSATI, P.C.
      650 Page Mill Road



                                           17
Case 9:17-cv-81261-WPD
      Case: 5:11-cv-01755-JRA
                         Document
                              Doc 117-2
                                  #: 122 Filed:
                                         Entered11/07/12
                                                 on FLSD18
                                                         Docket
                                                           of 20. 04/30/2019
                                                                   PageID #: 1464
                                                                              Page 19 of
                                         21


      Palo Alto, CA 94304
      Tel: (650) 493-9300

      Counsel for Plaintiff Universal Surveillance
      Corporation




      SO ORDERED:


      Dated: November 7, 2012




                                                     ____________________________
                                                     David R. Cohen
                                                     Special Master




                                                 18
Case 9:17-cv-81261-WPD
      Case: 5:11-cv-01755-JRA
                         Document
                              Doc 117-2
                                  #: 122 Filed:
                                         Entered11/07/12
                                                 on FLSD19
                                                         Docket
                                                           of 20. 04/30/2019
                                                                   PageID #: 1465
                                                                              Page 20 of
                                         21




                                             EXHIBIT A


                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


      UNIVERSAL SURVEILLANCE                        )
      CORPORATION,                                  )     Case No. 5:11-cv-01755-JRA
                                                    )
                         Plaintiff,                 )     Judge John R. Adams
                                                    )
      v.                                            )
                                                    )
      CHECKPOINT SYSTEMS, INC.,                     )
                                                    )
                         Defendant.                 )



               I, ________________________________________, declare that my address is

      ___________________________________________________. My current employer is

      _________________________. My current occupation is ________________________.

               I have received a copy of the Stipulated Protective Order in the above-captioned

      action. I have carefully read and understand the provisions of the Stipulated Protective

      Order.

               I will comply with all of the provisions of the Stipulated Protective Order. I will

      hold in confidence, will not disclose to anyone not qualified under the Stipulated

      Protective Order, and will use only for purposes of this action any information marked

      HIGHLY CONFIDENTIAL that is disclosed to me.

               Promptly upon termination of this action or any involvement I have with the case

      or coverage matters, I will return or destroy all materials containing information marked
Case 9:17-cv-81261-WPD
      Case: 5:11-cv-01755-JRA
                         Document
                              Doc 117-2
                                  #: 122 Filed:
                                         Entered11/07/12
                                                 on FLSD20
                                                         Docket
                                                           of 20. 04/30/2019
                                                                   PageID #: 1466
                                                                              Page 21 of
                                         21


      HIGHLY CONFIDENTIAL that came into my possession, and all documents and things

      that I have prepared relating thereto, to the outside attorneys for the party by whom I am

      employed or retained.

             I hereby submit to the jurisdiction of this Court for the purpose of enforcement of

      the Stipulated Protective Order in this action.



             Dated:




                                                    2
